People v Cumberland (2016 NY Slip Op 04098)





People v Cumberland


2016 NY Slip Op 04098


Decided on May 26, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 26, 2016

Mazzarelli, J.P., Andrias, Richter, Manzanet-Daniels, Kahn, JJ.


1259 3192/02

[*1]The People of the State of New York, Respondent,
vRobert Cumberland, Defendant-Appellant.


Robert S. Dean, Center for Appellate Litigation, New York (Mark W. Zeno of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Alan Gadlin of counsel), for respondent.

Judgment of resentence, Supreme Court, New York County (Michael J. Obus, J.), rendered July 19, 2012, imposing an aggregate term of five years' postrelease supervision as to certain convictions, unanimously affirmed.
The resentencing proceeding imposing terms of postrelease supervision was neither barred by double jeopardy nor otherwise
unlawful (see People v Lingle, 16 NY3d 621 [2011]; see also People v Brinson, 21 NY3d 490 [2013]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MAY 26, 2016
CLERK